DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed on 7/29/2020, wherein claims 1-20 are pending.  The application having priority based on provisional application 63/035429 dated 6/5/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claims are unclear and indefinite:
As for claim 1: as claimed, it is unclear what is meant by “migrating……a first entity…based on an asynchronous mode of replication…” because replication is understood as making a copy of an entity without deleting the entity at the source, in contrast to common understanding of migration that is directed to moving the entity to operate on a target and no longer on the source where the entity migrated from.  Thus, it is unclear how migrating occurs during the act of replication.  For the purpose of examination.  Examiner assume migration as claimed means it is performing a replication, and does not need to include traditional migration involving moving the entity from source to target that removes the entity from the source.
As for claim 1, it is also unclear what is meant by “…replicating…data of a second entity…for dynamically adjusting a recovery time objective parameter…”  First, the emphasized claim language is an intended use and is not a substantive limitation of the claim.  Second, it is entirely unclear what is the recovery time objective adjusted related to which entity or entities of the claim.  Present application does not assert a definitive relationship between RTO and either synchronous mode of replication or asynchronous mode of replication (see, e.g., paragraph 48, “…with synchronous mode of replication, RTO may be less relative to asynchronous mode of replication….” (emphasis added)), thus rendering it arbitrary how performance of synchronous mode of replication of a second entity in place of or in addition to any asynchronous replication affects the RTO of any entity or entities, and entirely unclear how to judge the scope of the claimed limitation.  Third, it is entirely unclear what is the mets and bounds of “adjusting” because there is no definitive relationship between performance of either type of replication that corresponds to a defined or relative RTO value/state and because adjusting can include any and all outcome and in deed does not exclude the result of adjusting where RTO is same as before adjusting.  For the purpose of examination, Examiner assume dynamic adjusting a recovery time objective parameter is merely an intended use.  Furthermore, in light of conflicting claim limitations as noted above in item (a), and in light of the lack of clarity of what entity the RTO is related to nor what behavior constitutes adjusting/how it is adjusted, Examiner assume any performance of synchronous replication in addition to, or in place of asynchronous replication and vice versa  based on resource monitoring adjusts the recovery time objective parameter.  In addition.  
As for claim 5, it is unclear also what is meant by “first entity is to be migrated to the target site before the second entity because claim 1 teaches “…replicating,…data of a second entity of a second subset of entities …based on a synchronous mode of replication in parallel with the migration of the first entity for dynamically adjusting a recovery time objective parameter…”.  Examiner note migrating necessarily includes replication as claimed, and synchronous and asynchronous replication are performed in parallel.  Which contradicts claim 5’s limitations claiming sequential migration the first entity to complete before synchronous migration of the second entity and yet somehow still needs to be parallel. Consequently, it is unclear how to interpret the claim language to make it consistent in light of the claims themselves or in view of the specification.  For the purpose of examination, Examiner assume the claim does not require parallel replication in both modes.

As for claims 11 and 18, they are the system and product claims of claim 1 above.  Thus, they are rejected under the same rationales.
As for claims 2-10, 12-17, and 19-20, they are rejected for failure to cure the defect upon which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 4-7, 11-12, 14-15, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US PAT 2021/0103508).

As for claim 1, Chen teaches a method comprising:
migrating, by a migration controller, a first entity [snapshot/snapset] of a first subset of entities from a source site [source storage system] to a target site [target storage system] in a virtual computing system based on an asynchronous mode of replication (Fig. 4 – step 416 “…begin performing asynchronous snapshot replication”, Abstract, “…the second state being a state in which the source system performs asynchronous replication…” and “…the storage servers 120 to begin performing asynchronous replication…”  Examiner note, “entity” as claimed is not defined to be limited in the Specification, and is broadly understood as including any physical, virtual, storage, file or software entities (See, Specification, paragraph 39, “an ‘entity’ may include virtual machines, virtual disks, software applications, containers, other hardware, software, storage, virtual clouds, and data center components…”).  Here, the prior art teaches the replication in a specific mode correspond to both snapset and snapshots in a snapset (see, e.g., paragraph 20 “…synchronous snapsets 252 maybe a synchronous snapset …include snapshot data that is generated by performing synchronous replication…each of the asynchronous snapsets 254 may include snapshots data that is generated by performing asynchronous replication, thus, interpreting the entity to be directed to snapset or snapshot reads upon the claims.  See also paragraph 40, teaching the snapset/snapshots in snapset as objects to perform replication on in a particular mode of replication.); and
replicating, by the migration controller, data of a second entity of a second subset of entities from the source site to the target site based on a synchronous mode of replication in parallel with the migration of the first entity (Abstract, “…transitioning …from the second state into a third state, the third state including a state in which the source system performs both synchronous replication and asynchronous replication…” and paragraph 45, “…management system 130 may transition the storage system 100 into the state 330 by transmitting to the storage servers 120 one or more commands….cause the storage servers 120 to begin performing synchronous replication while continuing to perform asynchronous replications…”  While prior art already teaches the claimed limitation, Examiner additionally note that migrating a first entity…based on an asynchronous mode of replication is functionally claiming migrating is replication of data of a first entity using asynchronous mode of replication, and replicating data of a second entity based on a synchronous mode is conversely a form of migration, thus for the purpose of deciding “parallel with the migration of the first entity, the replicating of the first entity is used as migration of the first entity to determine if they are “parallel”), for dynamically adjusting a recovery time objective parameter (paragraph 45 and 32, “cause the storage servers 120 to begin performing synchronous replication while continuing to perform asynchronous replication…” and “…type-2 events may include any event indicating that the storage system 100 has become able to meet a constraint associated with synchronous replication after previously failing to meet the constraint…”  As noted above that “…for dynamically adjusting a recovery time objective parameter…” is an intended use, Examiner note Chen does not explicitly mention the terms “adjusting a recovery time objective parameter”, Chen teaches changing from asynchronous replication to parallel synchronous replication to the asynchronous replication or to synchronous replication.  Thus, it would have been obvious to a person of ordinary skill in the art to recognize changing from asynchronous replication to synchronous replication or parallel starting synchronous replication would adjust the recovery time objective parameter because it has different latency requirements and thus would affect recovery time [i.e., how long it takes to finish the transfer] (paragraph 28.  Note, as discussed under 35 USC 112, the limitation is not only an intended use limitation, adjustment does not need to be in any direction or specifically directed to a particular entity/entities).  

As for claims 11 and 18, they are the system and product claims of claim 1 above.  Thus, they are rejected under the same rationales.

As for claim 2, Chen also teaches determining, by the migration controller, that a resource consumption of a resource is less than or equal to a predetermined threshold before replicating the data of the second entity based on the synchronous mode of replication (paragraph 32, “type-2 events maybe generated…when network’s latency falls below the first threshold…bandwidth falls …may include any event indicating that the storage system 100 has become able to meet a constraint associated with synchronous replication after previously failing to meet the constraint..”).

As for claims 14 and 19, they are the system and product claim of claim 2 above.  Thus, they are rejected under the same rationales.

As for claim 4, Chen also teaches migrating, by the migration controller, entities in the first set of entities and the second set of entities in a determined order (paragraph 42 and 45, first entities asynchronously replicating at step 416, before second set of entities synchronously replicating at step 45.  Thus they are ordered.  Examiner additionally note, in view of Specification, the composition (what is considered part of first set of entities and second set of entities can change dynamically, see, e.g., paragraph 76, “…designation of the virtual machines into the initial stage and the later stage may dynamically vary as virtual machines are migrated to the target site 210…”, thus, under the BRI, the limitations is understood as directed to having asynchronous replication and synchronous replication started in an order, and not the actual composition of the entities in the first subset and second subset.  and in light of the fact performance of the replication modes are not in a fixed order, Examiner note the alternative embodiment of synchronous operation occurring before asynchronous replication and any sequence reads upon the limitation (See, e.g., Fig. 3)).

As for claim 12, it is the system claim of claim 4 above.  Thus, it is rejected under the same rationales.  

As for claim 5, Chen also teaches the first entity is to be migrated to the target site before the second entity (paragraph 45, and Fig. 4 – item 420.  Examiner note, as noted under 35 U.S.C. 112, the “parallel” claim of independent claim 1 directly conflicts with claim 5’s “first entity … migrated … before the second entity…”.  For the purpose of examination, Examiner assume under the BRI it includes where the first entity is started to replicate using asynchronous replication before second entity’s synchronous replication, and they can be performed in parallel.  Here, Asynchronous operation is started before synchronous replication mode. )

As for claim 6, Chen also teaches migrating, by the migration controller, a third entity of the first subset of entities to the target site based on the asynchronous mode of replication upon completing migration of the first entity (paragraph 20, “…the cycle numbers 222 may identify (or otherwise indicate) one or more of …the order in which the snapsets 252 (asynchronous snapsets) are generated relative to one another…” Given the target storage system cycle number indicates sequence generated, it is functionally the sequence of the snapsets replicated to the target system, and clearly asynchronous snapsets with cycle numbers can replicate in an order and not in parallel).

As for claim 7, Chen also teaches replicating, by the migration controller, the data of a fourth entity of the second subset of entities based on the synchronous mode of replication upon completing replication of the second entity ((paragraph 20, “…the cycle numbers 222 may identify (or otherwise indicate) one or more of …the order in which the snapsets 254 (synchronous snapsets) are generated relative to one another…” Given the target storage system cycle number indicates sequence generated, it is functionally the sequence of the snapsets replicated to the target system, and clearly asynchronous snapsets with cycle numbers can replicate in an order and not in parallel).

As for claim 15, Chen also teaches the resource comprises at least one of network bandwidth, input/output latency, CPU utilization, or memory utilization (paragraph 22, “monitor the latency, bandwidth, and/or any other suitable type of metric…” and paragraph 32, “type -2 events maybe generated…a monitoring process…maybe generated when a metric…meets a threshold…”).


Claim 3, 10, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US PAT 20210103508), in view of Barcello (US PAT 9448894)

As for claim 3, while Chen teaches a policy for managing migration, it does not explicitly teaches migration in accordance with a recovery plan.
However, Barcello teaches a known method of data replication in a cloud computing environment, including migrating, by the migration controller, entities in the first set of entities and the second set of entities in accordance with a recovery plan (Fig. 1 – Data replication policies and Protection/Restore sequence policies, col. 3, lines 26-38, “…request for synchronous replication on one tier, asynchronous replication on another tier…as by a data protection product 112 that performs replication sequence placement could be selected…as an option…the orchestrator 102 could then determine relative priorities…data tiers could have various RTO …recovery priorities…” teaches a recovery plan part of policy Fig. 1-item 108, an asynchronous replication tier and a synchronous replication tear where the tiers can have a relative sequence of performance, thus corresponding to replication of first set of entities (asynchronous tier) and second set of entities (synchronous tier) in accordance with a recovery plan (policies)). This known technique is applicable to the system of Chen as they both share characteristics and capabilities, namely, they are directed to synchronous and asynchronous data replication management.
One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Barcello would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Barcello to the teachings of Chen would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data replication features into similar systems.  Further, applying migration of different entities (entities in a data tier) in a synchronous replication tier and an asynchronous replication tier in accordance with a recovery plan to Chen with replicating data asynchronously and synchronously based on a policy accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow improved coordination and implementation of complex data protection policies (Barcello, Abstract).
 
As for claim 10, Barcello also teaches dividing a plurality of entities into an initial stage [asynchronous replication on one tier] and a later stage [synchronous replication on one tier], wherein the first subset of entities are part of the initial stage and the second subset of entities are part of the later stage (col. 3, lines 26-38, “…request for synchronous replication on one tier, asynchronous replication on another tier…as by a data protection product 112 that performs replication sequence placement could be selected…as an option…the orchestrator 102 could then determine relative priorities…data tiers could have various…recovery priorities…” teaches an asynchronous replication tier and a synchronous replication tear where the tiers can have a relative sequence of performance, thus corresponding to replication of first set of entities (asynchronous tier) and second set of entities (synchronous tier) in accordance with a recovery plan (policies) where relative sequence placement for performance can be selected.  Thus it is obvious it is capable of determining a first in sequence and second in sequence tier and the objects included in the tier are the entities corresponding to the respective subsets because doing so is an inherent required behavior for achieving the relative sequence of the different tiers as taught.).

As for claim 13, Barcello also teaches the order is based upon a recovery plan to be applied during a planned failover event (col. 3, lines 26-38, “…request for synchronous replication on one tier, asynchronous replication on another tier…as by a data protection product 112 that performs replication sequence placement could be selected…as an option…the orchestrator 102 could then determine relative priorities…data tiers could have various…recovery priorities…” teaches an asynchronous replication tier and a synchronous replication tear where the tiers can have a relative sequence of performance, thus corresponding to replication of first set of entities (asynchronous tier) and second set of entities (synchronous tier) in accordance with a recovery plan (policies) where relative sequence placement for performance can be selected.  Thus it is obvious it is capable of determining a first in sequence and second in sequence tier and the objects included in the tier are the entities corresponding to the respective subsets because doing so is an inherent required behavior for achieving the relative sequence of the different tiers as taught.  In addition, Examiner note the prior art’s policies are based on user selection in an embodiment, where timing of the protection actions can be specified (see, e.g., col. 2, lines 23-60), such timing based plans are clearly a form of “planned” execution.)

As for claim 20, Barcello also teaches migrate entities in the first subset of entities and the second set of entities in a designated order (col. 3, lines 26-38, “…request for synchronous replication on one tier, asynchronous replication on another tier…as by a data protection product 112 that performs replication sequence placement could be selected…as an option…the orchestrator 102 could then determine relative priorities…data tiers could have various…recovery priorities…” teaches an asynchronous replication tier and a synchronous replication tear where the tiers can have a relative sequence of performance, thus corresponding to replication of first set of entities (asynchronous tier) and second set of entities (synchronous tier) in accordance with a recovery plan (policies) where relative sequence placement for performance can be selected.  Thus it is obvious it is capable of determining a first in sequence and second in sequence tier and the objects included in the tier are the entities corresponding to the respective subsets because doing so is an inherent required behavior for achieving the relative sequence of the different tiers as taught.)

Claim 8-9, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US PAT 20210103508), in view of Kucherov et al. (US PGPUB 2020/0341641).

As for claim 8, while it is obvious Chen can asynchronously replicate plurality of snapshots in multiple snapsets containing plurality of snapshots.  Nevertheless, in the interest of compact prosecution, examiner note Chen does not explicitly teach a plurality of instances of synchronous replication processes.
However, Kucherov teaches a known method of data replication including replicating, by the migration controller, the data of a third entity of the second subset of entities based on the synchronous mode of replication in parallel with replicating the data of the second entity (paragraph 121, “…multiple instances of the process can be performed in parallel with one another in order to implement a plurality of different … synchronous replication processes for respective different sets of one or more storage volumes or for different storage systems or portions thereof within …” t teaches multiple replication processes in parallel and thus obviously can be directed to two different entities performing the same type of replication at the same time). This known technique is applicable to the system of Chen as they both share characteristics and capabilities, namely, they are directed to synchronous and asynchronous data replication management.
One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Kucherov would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Kucherov to the teachings of Chen would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data replication features into similar systems.  Further, applying parallel synchronous replication for different sets of data or for different portions within a single set to Chen with replicating data synchronously to plurality of sets of data, each containing subsets of entities accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow improved multi-process execution in environments that supports such execution (Kucherov, paragraph 121).

As for claim 9, Kucherov also teaches replicating, by the migration controller, the data of a third entity of the first subset of entities based on the asynchronous mode of replication in parallel with the migration of the first entity (paragraph 121, “…multiple instances of the process can be performed in parallel with one another in order to implement a plurality of different asynchronous … replication processes for respective different sets of one or more storage volumes or for different storage systems or portions thereof within …” teaches multiple replication processes in parallel and thus obviously can be directed to two different entities performing the same type of replication at the same time).

As for claim 16, it is the system claim of claim 9 above.  Thus, it is rejected under the same rationales.
As for claim 17, Kucherov also teaches the at least one additional entity is migrated upon completion of the migration of the first entity (col. 2, lines 23-60, “restore sequence policies”, Examiner note, because the replication can be understood as part of migration in view of Specification, where specification does not define beyond exemplary steps, that can be part of migration.  For the purpose of this claim limitation, the sequence claimed is understood under BRI to include restore sequence).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN X LU whose telephone number is (571)270-1233.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN X LU/
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199